Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication No. WO2014/114055 (hereinafter “WO’055”) (cited in the 7/5/2022 IDS).
Regarding claim 1, Figs. 1-7 show a paper sheet processing device comprising: 
an accommodating part (part of element 1 which accommodates stack in Fig. 6)  that accommodates a paper sheet; and 
a sliding stage part (including 3 and 4) that is provided within the accommodating part (part of element 1 which accommodates stack in Fig. 6) and supports the paper sheet accommodated within the accommodating part (part which accommodates stack in Fig. 6), a movable portion (3) of the sliding stage part (including 3 and 4) sliding with respect to the accommodating part (part of element 1 which accommodates stack in Fig. 6) to cause the movable portion (3) of the sliding stage part (including 3 and 4) to protrude to outside of the accommodating part (part of element 1 which accommodates stack in Fig. 6), and the sliding stage part (including 3 and 4) sliding with respect to the accommodating part (part of element 1 which accommodates stack in Fig. 6) to push the paper sheet to the outside of the accommodating part (part of element 1 which accommodates stack in Fig. 6) and cause a leading end of the paper sheet to protrude to the outside (leading end protrudes outside in Fig. 7) of the accommodating part (part of element 1 which accommodates stack in Fig. 6).  Movable part 3 moves, e.g., with respect to element 1. 
Regarding claim 2, Figs. 1-7 show that the sliding stage part (including 3 and 4) includes: 
a protruding part (element 4 in Fig. 7) that supports the leading end of the paper sheet, and that protrudes to the outside of the accommodating part (part of element 1 which accommodates stack in Fig. 6) by the sliding stage part (including 3 and 4) sliding with respect to the accommodating part (part of element 1 which accommodates stack in Fig. 6); and a cutaway part (unnumbered cutaway part at the top of element 3 in Fig. 6 or unnumbered cutaway part on the left-hand end of element 4 in Fig. 1) provided alongside the protruding part (element 4 in Fig. 7).
Regarding claim 3, Figs. 1-7 show that the sliding stage part (including 3 and 4) includes a supporting surface (upper surface of 4) that is inclined with respect to a horizontal direction and that supports the paper sheet.  See, e.g., Fig. 4 for incline.
Regarding claim 5, Figs. 1-7 show that the sliding stage part (including 3 and 4) includes: 
a supporting stage (4) that supports the paper sheet; and 
a push-out stage (right-hand vertical wall of element 3 in Fig. 7) that comes in contact with a rear end of the paper sheet, which is on an opposite side of the leading end of the paper sheet, and pushes the paper sheet to the outside of the accommodating part (part of element 1 which accommodates stack in Fig. 6), and the push-out stage includes: 
a main push-out part (part labeled “3” in Fig. 2) including a pushing surface that comes into contact with the paper sheet; and 
an extended push-out part (unnumbered tab extending from the right-hand vertical side of the part labeled “3” in Fig. 2) extending from the main push-out part (part labeled “3” in Fig. 2) in a direction (direction to the right in Fig. 2) substantially orthogonal to a direction (direction out of the page in Fig. 2) in which the sliding stage part (including 3 and 4) slides.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0207319 (Sato et al.) (hereinafter “Sato”) (a reference of record).   WO’055 shows a gear and rack arrangement (including 74 and 72) that moves the sliding stage part (including 3 and 4) left and right in Fig. 5 to move a stack inward and outward relative to the accommodating part, but does not show that this arrangement allows the sliding stage part to swing around an axis, as claimed.  
Sato shows that it is well-known in the art to provide a paper sheet processing device (Fig. 3) with a sliding stage part (including 44 and 47) that swings around an axis (47c) along a direction in which the sliding stage part (including 44 and 47) slide, according to an amount of the paper sheet supported by the sliding stage part (including 44 and 47).  The sliding stage part slides when a specified number of counted sheets are present.  So, it does slide according to the amount paper sheets supported by the sliding stage part as claimed.  Because both Sato and WO’055 teach arrangements for moving sliding stage parts to shift stacks of sheets, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the pivoting arrangement of Sato for the gear and rack arrangement of WO’055 to achieve the predictable result of moving the sliding stage part to shift the stack of sheets.
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO’055 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2021/0049853 (Baranowski et al.) (hereinafter “Baranowski”) (a reference of record).  WO’055 teaches most of the limitations of claim 6 including an accommodating part (part of element 1 which accommodates stack in Fig. 6) with an upper side (upper side of wall 1 in Fig. 7) that indirectly supports a side of the paper sheet, but does not show a high friction member, as claimed.
Baranowski shows that it is well-known in the art to provide an upper part (360) of an accommodating part (Fig. 3B) with a high friction member (332) that is fixed to an upper surface (surface of 360), is in contact with a side of a paper sheet, and has a higher friction coefficient than that of the upper surface (surface of 360).  Numbered paragraph [0112] explains that the different coefficients of friction facilitate easy movement of sheets in the accommodating part.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of WO’055 with an accommodating part that has different friction portions, for the purpose of facilitating easy movement of sheets, as taught by Barankowski.
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO’055 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0148418 (Horiuchi) (hereinafter “Horiuchi”) (a reference of record).  WO’055 teaches most of the limitations of claim 7 including the sliding stage part (including 3 and 4), but does not show that the amount of sliding of the sliding stage part is controlled according to a length of a paper sheet, as claimed.
Horiuchi teaches that it is well-known in the art to control an amount of sliding that a sliding stage part (including 23 and 24) makes with respect to an accommodating part (11) according to a length of a paper sheet along a direction in which the sliding stage part (including 23 and 24) slides, for the purpose of accommodating different kinds of sheets.  See, e.g., numbered paragraph [0058] and Figs. 1-18.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of WO’055 with a sliding stage part that moves according to the length of the paper sheet, for the purpose of accommodating different kinds of sheets, as taught by Horiuchi.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653